DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment to the claims filed on 9 December 2021 has been entered. Claim(s) 1-7 remain pending in this application.

The amendment to the drawings have overcome the drawing objections set forth in the office action mailed 17 September 2021.

Specification

The substitute specification filed 9 December 2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: 
a marked-up copy of the substitute specification has not been supplied (in addition to the clean copy).

The amendment to the specification filed 9 December 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  


The application has replaced the structure of “turbine” with “turbo-air compressors” through out the specification.  It is noted that the structure of a turbine and a turbo-air compressor operate in almost completely opposite manners.  For instance a turbine expands gases and while a turbo-air compressor uses a turbine to drive a compressor which is meant to compress air and is a very specific structure that performs a function opposite of the originally disclosed turbine and was not supported in the original disclosure. Also the addition of reference to Chinese utility model CN203146363U was not provided in the original disclosure and therefore cannot be added as a reference to incorporated by reference since it is considered new matter.

It is noted that while Applicant statement relies on Applicant’s belief that the term “turbine” is an “air compressor with a turbine mechanism” Applicant provided no objective evidence that the subject matter was held by the Applicant at the time the original disclosure was filed.  For instance, Applicant does not state that the difference in subject matter was due to translation error and therefore a correct translation would appropriate correct the subject matter.  Thus without objective evidence the change in subject matter is deemed new matter.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
Regarding Claims 1-7, the claims use both the term “turbo-air compressors” and “turbine-air compressors” to refer to the same structure.  Consistent terminology is requested.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1-7, the limitation “turbo-air compressors” or “turbine-air compressors” contains subject matter which was not described in the specification described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  For instance, the original disclosure described the use of turbines and not turbo-air 

Claims 2-5 depend from claim 1 and are rejected accordingly.

Claim 7 depends from Claim 6 and is rejected accordingly.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741